Citation Nr: 1109355	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's April 2002 claim for service connection for hypertension, as secondary to service-connected PTSD.

In July 2004, the Veteran presented testimony before a decision review officer (DRO) at the RO regarding the issue on appeal.  A transcript of that hearing has been associated with the claims file.

The Veteran's claims folder was briefly transferred from the RO in New Orleans, Louisiana, to the RO in Milwaukee, Wisconsin for a pension maintenance issue.  In September 2003, the claims folder was transferred back to the RO in New Orleans, Louisiana.

In December 2008, and again in September 2009, the Board remanded this case to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure a rationale for the requested addendum opinion, and to associate a supplemental statement of the case with the claims file and send copies to the Veteran and his representative, if any determination remains unfavorable to him.

First, the Board, in September 2009, instructed the Agency of Original Jurisdiction (AOJ) to "return the claims folder to the examiner, if available, who examined the Veteran in March 2009 for an addendum regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD has aggravated or accelerated his hypertension beyond its natural progression.  Rationale for opinions expressed should be given in detail."  (Emphasis in original.)

The Board explained that this remand was necessary because although the March 2009 VA examiner had opined that "it is not likely that PTSD is the cause of the vet's hypertension," he had also determined that "it is possible that some of the PTSD symptoms could aggravate his hypertension.  Things such as nightmares, flashbacks, irritability and hypervigilence could cause periodic elevations of blood pressure."  Since the examiner expressed his finding of aggravation in terms of possibility, rather than in a determination of whether it was at least as likely as not, the Board requested an addendum to clarify that aspect of his opinion.  Significantly, the Board required that the rationale for his opinion be given in detail.

The Veteran's representative correctly argues in his February 2011 Informal Hearing Presentation (IHP) that the VA examiner provided no rationale in support of his conclusion.  Rather, the examiner stated only that "it is not likely that the Veteran's PTSD has aggravated or accelerated his hypertension beyond it's [sic] natural progression."  The examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

On remand, if the examiner continues to advance his negative etiological opinion, he should explain why he does not believe his comment that "things such as nightmares, flashbacks, irritability and hypervigilence could cause periodic elevations of blood pressure" applies in the Veteran's case; or, if it does apply, why it is less likely than not that these "periodic elevations of blood pressure" constitute an aggravation of the Veteran's hypertension.

Second, the Board, in September 2009, instructed the AOJ that, "after completion [of obtaining an addendum opinion, it should]...readjudicate the issue of entitlement to service connection for hypertension, as secondary to the Veteran's PTSD.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case."

That remand instruction was necessary because the AOJ must review all pertinent evidence before it in order for the Board to consider it, unless the Veteran waives his right to such review.  In this case, no waiver of review of the March 2009 VA examiner's opinion is of record, so the AOJ must review this evidence in the first instance.  38 C.F.R. § 20.1304(c).

The Veteran's representative correctly points out in his February 2011 IHP that no Supplemental Statement of the Case (SSOC) is of record in the claims file.

On remand, the AOJ should associate an SSOC with the claims file, and send copies to the Veteran and his representative, if any determination remains unfavorable to him.

Because the November 2009 addendum opinion does not include a rationale, and because no SSOC is of record after the November 2009 addendum opinion, the Board finds that the actions taken by the AOJ are not fully compliant with the Board's September 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner, if available, who examined the Veteran in March 2009 for an addendum regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's PTSD has aggravated or accelerated his hypertension beyond its natural progression.  Rationale for opinions expressed should be given in detail.  If it is not possible to provide an opinion, the examiner should state the reasons therefor.

If the examiner continues to advance his negative etiological opinion, he should explain why he does not believe his comment that "things such as nightmares, flashbacks, irritability and hypervigilence could cause periodic elevations of blood pressure" applies in the Veteran's case; or, if it does apply, why it is less likely than not that these "periodic elevations of blood pressure" constitute an aggravation of the Veteran's hypertension.

If that examiner is unavailable, another appropriate specialist may provide the requested opinion.  No new examination is required unless deemed so by the examiner.

2.  After completion of the above, the AOJ should readjudicate the issue of entitlement to service connection for hypertension, as secondary to the Veteran's PTSD.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


